                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BRITANIE HALLMON,                                    Case No. 19-cv-05289-DMR
                                   8                     Plaintiff,
                                                                                              ORDER TRANSFERRING CASE
                                   9              v.

                                  10     STANISLAUS COUNTY HUMAN
                                         RESOURCE DEPT., et al.,
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           On August 23, 2019, pro se Plaintiff Britanie Hallmon filed a complaint and an application

                                  14   to proceed in forma pauperis (“IFP”) in the Northern District of California. [Docket No. 1

                                  15   (“Compl.”).] She alleges claims for employment discrimination under Title VII of the Civil Rights

                                  16   Act of 1964 against Defendant Stanislaus County and various individuals who appear to be

                                  17   employed by Stanislaus County. Stanislaus County is in the Eastern District of California.

                                  18           On October 25, 2019, the court issued an order to show cause as to why this case should not

                                  19   be transferred to the Eastern District. [Docket No. 6.] The court noted that “it appears all defendants

                                  20   in this case reside in Stanislaus County and all the events underlying the allegations in the complaint

                                  21   occurred in Stanislaus County.” Id. at 2. Under the venue rules set forth in 28 U.S.C. § 1391(b), it

                                  22   appeared that the case should have been filed in the Eastern District. Id. The court ordered Ms.

                                  23   Hallmon to explain why the case was properly filed in the Northern District. On November 12,

                                  24   2019, Ms. Hallmon responded and stated that she has no objection to transferring the case to the

                                  25   Eastern District. [Docket No. 7.]

                                  26           The court finds that venue is not proper in the Northern District. The Clerk is ordered to

                                  27   transfer this case to the Eastern District of California.

                                  28
                                   1         IT IS SO ORDERED.

                                   2   Dated: November 15, 2019

                                   3                              ______________________________________
                                                                  DONNA M. RYU
                                   4                              United States Magistrate Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                  2
